      Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW JERSEY,
  STATE OF CONNECTICUT,
  STATE OF DELAWARE,
  STATE OF NEW YORK,                               Case No.: 1:20-cv-01425-JGK
  COMMONWEALTH OF MASSACHUSETTS,
  and CITY OF NEW YORK,

                    Plaintiffs,
              v.

 ANDREW R. WHEELER, AdminLstrator of the
 United States Environmental ProtectLon Agency;
 and the UNITED STATES ENVIRONMENTAL
 PROTECTION AGENCY,

                     Defendants.



    REPLY DECLARATION OF SHARON C. DAMS IN SUPPORT OF
    MOTION FOR SUMMARY JUDGMENT AND IN OPPOSITION TO
    DEFENDANTS' CROSS-MOTION FOR SUMMARY JUDGMENT

I, Sharon C. Davis, declare as follows:


       1.    I am the Manager of the Bureau of Evaluation. and Planning within the

Division of Air Quality at the New Jersey Department of Environmental Protection

("NJDEP"). My background and qualifications are fully set forth in my prior

 declaration dated May 14, 2020 and submitted in this matter in support of

 plaintiffs' motion for summary judgment. See Doc. 33-4 (Davis May 14, 2020

Decl.)


                                          1
      Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 2 of 9




       2.     I am familiar with the facts and circumstances of this matter, which

seeks to compel defendants Administrator Andrew Wheeler and the United States

Environmental Protection Agency (collectively, EPA), to promulgate federal

implementation plans (Federal Plans or FIPs) for Illinois, Indiana, Michigan, Ohio,

Pennsylvania, Virginia and West Virginia (the Upwind States) that fully address

their outstanding obligations under the "Good Neighbor Provision" of the federal

Clean Air Act(Act) to prohibit interstate transport of air pollution that significantly

contributes to nonattainment or interferes with maintenance of the 2008 ozone

national ambient air quality standards (2008 ozone NAAQS) in New Jersey,

Connecticut, Delaware, New York, Massachusetts, and the City of New York

(Plaintiff States).

       3.     I submit this declaration in response to EPA's opposition and cross-

 motion papers filed June 5, 2020, including .EPA's Memorandum of Law in

 Opposition to Plaintiffs' Motion for Summary Judgment and in Support of

Defendants' Cross-Motion for Sulnmaty Judgment, Doc. 36-1 (EPA Opp.) and the

 Declaration of Anne Idsal and accompanying attachment, Docs. 36-3 and 36-4 (Idsal

 Decl.), a11d in further support of plaintiffs' motion for summary judgment.

       4.     Defendants have conceded that they have an obligation to promulgate

 FIPs fully addressing the Upwind States significant contributions to downwind

 nonattainment. See e.~. Idsal Decl ¶ 5, 68, 79, 99. Under t11e statute, "[t]he
     Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 3 of 9




Administrator shall promulgate a Federal implel~nentation plan at any time within 2

years after the Administrator - (A) finds that a State has failed to make a required

submission or finds that the plan. or plan revision submitted by the State does not

satisfy the minimum criteria established under subsection (k)(1)(A), or (B)

disapproves a State implementation plan submission in whole or in part." 42 U.S.C.

 7410(c)(1)(emphasis added). For most of the Upwind States the statutory 2-year

period began on August 12, 2015 when EPA issued a finding offailure to submit for

Illinois, Michigan, Pennsylvania, Virginia, and West Virginia with respect to their

2008 ozone NAAQS SIPS. The statutory 2-year period. for EPA to fulfill its

mandatory duty by promulgating FIPs bringing those states into compliance elapsed

on August 12, 2017. Now, nearly 3 years later, that mandatory duty remains

unfulfilled. The remaining question is how quickly EPA can fulfill their overdue

obligation to address the Upwind States outstanding obligations under the Good

Neighbor provision.

      5.     Defendants proposed 1-ulelnaking schedule is insufficiently expeditious

and would subject New Jersey, the other Plaintiff States, and our residents to yet

further serious and disproportionate harms. Given the seriousness of the harms at

stake and the length of EPA's delay thus far in fulfilling their mandatory duty, the

most expeditious possible rulelnal<ing schedule should be ilnplelnented. Defendants'

proposed rulelnaking timeline falls far short of that need.


                                          3
     Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 4 of 9




      6.     As explained in detail in my prior declaration, it is all but certain that

the New York City metropolitan area will not achieve attainment of the 2008 ozone

NAAQS by the July 21, 2021 attainment deadline due to cross-state emissions from

upwind states. Davis May 14, 2020 Decl. at 20. When. that happens the New York

City metropolitan area will be downgraded from "serious" nonattainment to "severe"

status under 42 U.S.C. § 7511(b)(2), and New Jersey will again be burdened with

additional regulatory requirements that will further burden and potentially over

control our already well controlled in-state emissions sources.

      7.     While New Jersey and the other downwind states bear the burdens of

nonattainment, the upwind states continue to have lax air pollution standards that

allow sources in upwind states to disproportionately emit ozone precursor pollutants.

Defendants' slow rulemaking timeline would allow this unfair and unjust imbalance

between the upwind and downwind states to continue for years beyond the 2-year

statutory deadline and would delay final resolution of EPA's duty to resolve the

upwind states obligations under the Good Neighbor provision until as late as

December 15, 2022. See Idsal Decl ¶ 8, 9, 15, 102, 150, 186.


      8.     Defendants proposed timeline also exposes New Jersey residents to

yet further detrimental health consequences. Repeated exposure to ozone pollution

may cause permanent lung damage and ozone can aggravate other medical

conditions such as bronchitis, heart disease, emphysema, and asthma, and can

                                          4
       Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 5 of 9




reduce lung capacity. The detrimental effects of ozone pollution on lung function

are even more troubling in the context of our current coronavirus pandemic. See

e.g. Centers for Disease Control and Prevention, Coronavirus Disease 2019 -

People with Moderate to Severe Asthma, available at

~tt~s:;~-'~~vw~~v.cc~c.~t~v%corc~x~~~vi7~~~~;'?{)1 ~}-~~cc>v,~~~~~c~.-ext~~a- 7~~ecautic~~~s/~stl~~~a html

        9.       The serious public health consequences of ozone pollution led the

EPA to revise ozone NAAQS in 2015 from the 75 parts per billion (ppb) standard

promulgated in 2008 which is at issue in this case, to a more stringent 70ppb

standard in 2015. Final Rule, National Ambient Air Quality Standards for Ozone,

80 Fed. Reg. 65,291 (December 28, 2015). By increasing the stringency of the

standard in 2015, EPA found that a standard more stringent than 75ppb was

necessary to protect public health.

         10.     Yet despite the existence of the more stringent 70ppb standard, EPA

has failed to timely act to prevent ozone precursor pollution from Upwind States

that puts the New Yorl< City metropolitan area well out of attainment with the less

stringent 2008 standard. As the EPA has failed to take action preventing

unlawfully high emissions of ozone precursor pollutants in contraventiion of the

Good Neighbor provision, millions of downwind residents are exposed to

unhealthy levels of ozone well above even the less stringent 75ppb standard.

Every ozone season that passes without action by EPA will result in further serious


                                                      5
      Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 6 of 9




health consequences for New Jersey residents and the residents of other downwind

states.

          11.   EPA's proposal delays final action resolving the Upwind States

obligations until as late as the 2023 ozone season, over five years after the EPA

first failed to meet their statutory deadline to promulgate a FIP for several of the

Upwind States on August 12, 2017. EPA's failure to fulfill its mandatory duty has

subjected New Jerseyans and downwind residents of other states to unfair and

disproportionate health risks that the Good Neighbor provision was intended to

prevent, and now the agency is proposing to extend this unfair and dangerous

status quo until as late as the 2023 ozone season. EPA's proposal runs contrary to

the intent of the Good Neighbor provision and could result in negative health

consequences in New Jersey.

          12.   EPA must act urgently to fulfill their long overdue mandatory,

nondiscretionary duty and to provide relief to the Plaintiff states and our residents.

Defendants' proposed schedule lacks the necessary urgency. Defendants' proposed

rulemaking schedule would delay final fulfillment of EPA's mandatory duty until

as late as December 15, 2022, two-and-a-half years from today.

          13.   Defendants provide several excuses for their slow proposed

rulemaking schedule, citing data gaps with respect to emissions and control

technologies from sources other the electrical generating units (non-EGUs). See
      Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 7 of 9




e.g. Idsal Decl. ¶¶ 126-136. While EPA inay prefer to have more complete data on

non-EGUs, the desire for perfection must give way to the need for urgent action to

ameliorate Plaintiffs' serious harl~ns and in light of the fact that EPA is already well

past its statutory deadlines.

       14.   EPA identified the need for further data on non EGUs and states its

intent to continue to obtain necessary non-EGU data in the 2016 CSAPR Update.

See 81 Fed. Reg. 745,04, 74,522(Oct. 26, 2016). EPA should have been working

to fix any identified gaps in the non-EGU data over the past 4 years. EPA can also

focus its efforts on the largest stationary non-EGU sources, including cement kilns,

oil and gas refining facilities, and steel mills, which all have substantial emissions

and existing monitoring and reporting obligations.

       15.   Likewise, administrative and procedural barriers must be minimized

in EPA's rulemaking. Despite the ongoing coronavirus pandemic, EPA has had

sufficient internal resources to move ahead with ruleinakings rolling back air

pollution regulations (see e.g. 85 Fed. Reg. 24,174 (rolling back emissions

standards for light-duty vehicles, published April 30, 2020)). If they have sufficient

resources to pursue these discretionary rollbacks, they should have the resources to

fulfill a critical overdue mandatory duty in a timely manner. EPA's proposed two-

part rulemaking includes substantial and unnecessary administrative and

procedural delays such as allotting up to a combined 12 months for the agency's
     Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 8 of 9




internal review (see Idsal Decl. ¶¶ 159, 164, 171-172), 9 months for interagency

review (see Idsal Decl. ¶¶ 159, 165, 173), and five-and-a-half months-for public

comments (see Idsal Decl ¶ 167).

      16.    The allotted time EPA has proposed at each stage ofthe rulemaking are

too long, and EPA has proposed to further expand these unnecessarily lengthy

tilneframes by going through the process multiple times, with up to three,

consecutive, partial—not concurrent or comprehensive—rulemakings.

      17.    Plaintiffs have proposed a reasonable and feasible schedule for a single

rulemaking that fully resolves the Upwind States outstanding obligations under the

Good Neighbor provision for the 2008 ozone NAAQS by the 2021 ozone season. As

Defendants' have not demonstrated the impossibility of Plaintiffs' proposed

schedule, and in light of the seriousness of the harms that will result from EPA's

continued delay, it is critical that EPA take prompt action to require enforceable

upwind emissions reductions before the 2021 ozone season begins.




I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct.

      So declared this 19th day of June, 2020.
Case 1:20-cv-01425-JGK Document 37-1 Filed 06/19/20 Page 9 of 9




                                     ~~.. ~:`~
                            Sharon C. Davis, Manager
                            Bureau of Evaluation and Planning
                            Nevi Jersey Department of Environmenta.I
                            Pro~e~tian
